DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the fixed planes of the head" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.  Previously, the claim sets forth “a plane that mates with the fixed plane of the shank” in Line 5.  Appropriate correction required. 
The term “wide” in the context of a range in claim 1, Line 9 is a relative term which renders the claim indefinite. The term “wide” in the context of a range is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction required.
Claim 1 recites “a centerline of a cutting tool constant” in Line 11.  The metes and bounds of what qualifies as a cutting tool constant are not clearly delineated to apprise one of ordinary skill of the scope of the claim.  Appropriate correction required.
Claim 2 recites “a centerline of the shank” in Line 1.  Yet, claim 1 already sets forth antecedent basis for a centerline of the shank in Line 11.  As such, it is unclear whether the recitation in claim 2 is the same as the centerline in claim 1 or it is meant to be a different centerline.  Appropriate correction required.
Claim 7 recites “a lengthwise centerline of the shank” in Lines 1-2.  Yet, claim 1 already sets forth antecedent basis for a centerline of the shank in Line 11.  As such, it is unclear whether the recitation in claim 7 is the same as the centerline in claim 1 or it is meant to be a different centerline.  Appropriate correction required.
Claim 8 recites “a cutting tool” in Lines 1-2.  It is unclear whether a cutting tool was not already present due to the recitation of a cutting tool constant in claim 1.  Appropriate correction required.
Claim 9 recites “a centerline of a cutting tool” in Line 2.  It is unclear whether a cutting tool was not already present due to the recitation of a cutting tool constant in claim 1.  Appropriate correction required.
Claim 9 recites “a centerline of the shank” in Line 2.  Yet, claim 1 already sets forth antecedent basis for a centerline of the shank in Line 11.  As such, it is unclear whether the recitation in claim 9 is the same as the centerline in claim 1 or it is meant to be a different centerline.  Appropriate correction required.
Claim 9 recites the limitation "the fixed plane of the head" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR 1020090098314 A).
(Claim 1) Kim et al. discloses an adjustable angle toolholder (10; Figs. 1-4) that includes a shank (11) having a first end and capable of being held in a machine and a second end including a fixed plane (13) oriented parallel to a lengthwise direction of the shank and an arcuate face (15) at a distal end of the fixed plane.  It is worth noting that a plane is not a physical feature as Applicant may be attempting to set forth.  That is, a plane is different than a planar surface.  The toolholder further includes an adjustable head (20) having a plane that mates with the fixed plane of the shank (Figs. 1-4).  A first pivot hole (16) extends through the fixed plane of the shank, a second pivot hole (Figs. 1-4) extends through the fixed planes of the head, and a pivot bolt (23) passes through the first and second pivot holes.  The pivot bolt allows adjustment of the head through a wide range of angles relative to a lengthwise direction of the shank, while, as best understood, the fixed planes of the shank and the head maintain a position of a centerline of a cutting tool constant with respect to a centerline of the shank (Figs. 1-4; Translation at Pages 1-3).
(Claim 2) The fixed plane of the shank is on a centerline of the shank (Figs. 1-4).
(Claim 3) The shank further comprises an indicator line (12) and the head further comprises an arcuate portion with a graduated scale (24).
(Claim 7) The first pivot hole (16) is perpendicular to and passes through a lengthwise centerline of the shank (Figs. 1-4).  Applicant should state how the first pivot hole is considered perpendicular to the lengthwise centerline of the shank (i.e., what feature of the hole makes it considered perpendicular).
(Claim 8) The head further comprises an integrated seat to locate a cutting tool (Figs. 1-4).
(Claim 9) The fixed plane of the shank and the fixed plane of the head are located to place a centerline of a cutting tool on a centerline of the shank (Fig. 3).
Claims 1, 2 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turos (US Patent No. 7,600,453 B1).
(Claim 1) Turos discloses an adjustable angle toolholder (Figs. 1-7B) that includes a shank (16, 16’) having a first end (52, 52’) and capable of being held in a machine and a second end (50, 50’) including a fixed plane (18, 24’) oriented parallel to a lengthwise direction of the shank and an arcuate face (20a or end of tongue portion of coupler 48’ in Fig. 6) at a distal end of the fixed plane.  It is worth noting that a plane is not a physical feature as Applicant may be attempting to set forth.  That is, a plane is different than a planar surface.  The toolholder further includes an adjustable head (12, 12’) having a plane that mates with the fixed plane of the shank (Figs. 1-6).  A first pivot hole (22a, 22b) extends through the fixed plane of the shank, a second pivot hole (26) extends through the fixed planes of the head, and a pivot bolt (32) passes through the first and second pivot holes (Figs. 3, 6).  The pivot bolt allows adjustment of the head through a wide range of angles relative to a lengthwise direction of the shank, while, as best understood, the fixed planes of the shank and the head maintain a position of a centerline of a cutting tool constant with respect to a centerline of the shank (Col. 5, Lines 48-51).
(Claim 2) The fixed plane of the shank is on a centerline of the shank (Figs. 1-6).
(Claim 5) The second pivot hole is threaded and the pivot bolt passes through the first pivot hole and threads into the second pivot hole (Fig. 6).
(Claim 6) The pivot bolt is a shoulder bolt (32).
(Claim 7) The first pivot hole is perpendicular to and passes through a lengthwise centerline of the shank (Figs. 3, 6).  Applicant should state how the first pivot hole is considered perpendicular to the lengthwise centerline of the shank (i.e., what feature of the hole makes it considered perpendicular).
(Claim 8) The head further comprises an integrated seat to locate a cutting tool (Figs. 1-7B).
(Claim 9) The fixed plane of the shank and the fixed plane of the head are located to place a centerline of a cutting tool on a centerline of the shank (Fig. 3).
Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 545956 A.
(Claim 1) FR 545956 A (‘956) discloses an adjustable angle toolholder (Figs. 1-5) that includes a shank (1) having a first end (Figs. 1, 3) and capable of being held in a machine and a second end including a fixed plane (Fig. 1) oriented parallel to a lengthwise direction of the shank and an arcuate face (Figs. 1, 2, 4, 5) at a distal end of the fixed plane.  It is worth noting that a plane is not a physical feature as Applicant may be attempting to set forth.  That is, a plane is different than a planar surface.  The toolholder further includes an adjustable head (2, 3; Figs. 1, 2, 4, 5) having a plane that mates with the fixed plane of the shank (Fig. 1).  A first pivot hole (Fig. 1) extends through the fixed plane of the shank, a second pivot hole (in ring 8; Fig 1) extends through the fixed planes of the head, and a pivot bolt (4) passes through the first and second pivot holes (Figs. 1, 2).  The pivot bolt allows adjustment of the head through a wide range of angles relative to a lengthwise direction of the shank, while, as best understood, the fixed planes of the shank and the head maintain a position of a centerline of a cutting tool constant with respect to a centerline of the shank (Figs. 4, 5).
(Claim 2) The fixed plane of the shank is on a centerline of the shank (Figs. 1, 2).
(Claim 4) The head is rotatable continuously from +90 degrees to -90 degrees with respect to a lengthwise direction of the shank (Figs. 4, 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 1020090098314 A).
(Claim 5) The first pivot hole is threaded and the pivot bolt passes through the second pivot hole and threads into the first pivot hole.  That is, the Kim et al. reference discloses the opposite relationship claimed.  Yet, at a time prior to filing it would have been obvious to one having ordinary skill in the art to reverse the threaded portion to be in the second pivot hole and the clearance portion in the first pivot hole as claimed as mere reversal of working parts and/or as “obvious to try” - choosing from a finite number of solutions with predictable results.  In re Gazda, 219 F.2d 449 (CCPA 1955) (holding that mere reversal working parts to be an obvious modification); KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several exemplary rationales that may support a finding of obviousness, including “obvious to try”).
(Claim 6) The pivot bolt is a shoulder bolt (23).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 1020090098314 A) in view of FR 545956 A.
Kim et al. does not explicitly disclose the head being rotatable continuously from +90 degrees to -90 degrees with respect to a lengthwise direction of the shank.
French patent ‘956 disclsoes the head being rotatable continuously from +90 degrees to -90 degrees with respect to a lengthwise direction of the shank (Figs. 4, 5).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the tool holder disclosed in Kim et al. with the adjustment capability suggested in ‘956 in order to increase the flexibility/usefulness of the tool holder.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Turos (US Patent No. 7,600,453 B1) in view of FR 545956 A.
Turos does not explicitly disclose the head being rotatable continuously from +90 degrees to -90 degrees with respect to a lengthwise direction of the shank.
French patent ‘956 disclsoes the head being rotatable continuously from +90 degrees to -90 degrees with respect to a lengthwise direction of the shank (Figs. 4, 5).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the tool holder disclosed in Turos with the adjustment capability suggested in ‘956 in order to increase the flexibility/usefulness of the tool holder.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722